FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January, 2012 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding power generation increase of Huaneng Power International, Inc. (the "Registrant") in 2011, made by the Registrant on January 11, 2012. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. POWER GENERATION WITHIN CHINA INCREASES BY 22.03% IN 2011 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the "Company") announces its power generation of 2011. According to the Company's preliminary statistics, as of 31 December 2011, the Company's total power generation within China on consolidated basis amounted to 313.554 billion kWh, representing an increase of 22.03% over the same period last year. Total electricity sold amounted to 295.717 billion kWh, representing an increase of 22.30% over the same period last year. The increase in power generation of the Company was mainly attributable to the following reasons: 1. The Company seized the favourable opportunity of the good economic trend and greater national power demand in the PRC in 2011 and expanded various marketing channels, enlarged the market share, optimized the maintenance of generation units, optimized the power generation structure, and increased power generation with marginal contribution; and 2. Various new generating units of the Company had commenced operation since the second half year of 2010, and the Company also completed the acquisition of Zhanhua Co-generation and Diandong Energy, thereby increasing the Company's market share. The power generation and electricity sold by each of the Company's domestic power plants in 2011 are listed below (in billion kWh): Domestic Power Plant Power generation of 2011 Power generation of 2010 Change Electricity sold for Electricity sold for Change Liaoning Province  Dalian -13.99% -14.18%  Dandong -17.08% -17.10%  Yingkou -11.90% -12.13%  Yingkou Co-generation -14.50% -14.28%  Wafangdian Wind Power — Inner Mongolia  Huade Wind Power 4.62% 5.51% Hebei Province  Shang'an 2.66% 2.77%  Kangbao Wind Power — Gansu Province  Pingliang 36.55% 36.61% Beijing  Beijing Co-generation 3.89% 3.71% Beijing Co-generation (Combined Cycle) — Tianjin  Yangliuqing Co-generation 8.03% 8.59% Shanxi Province  Yushe -14.50% -14.41% Domestic Power Plant Power generation of 2011 Power generation of 2010 Change Electricity sold for Electricity sold for Change Shandong Province  Dezhou -10.07% -10.52%  Jining -7.95% -7.67%  Xindian -9.41% -9.81%  Weihai 164.20% 166.52%  Rizhao Phase II 0.26% -0.14%  Zhanhua Co-generation1 670.39% 671.81% Henan Province  Qinbei 8.49% 8.90% Jiangsu Province  Nantong 5.13% 5.61%  Nanjing 5.91% 5.98%  Taicang -2.16% 0.78%  Huaiyin -8.42% -8.51%  Jinling (Combined-cycle) 53.66% 53.77%  Jinling (Coal-fired) 84.02% 86.11%  Qidong Wind Power 33.64% 33.33% Shanghai  Shidongkou First 1.52% 1.87%  Shidongkou Second 13.86% 13.99%  Shanghai Combined-cycle -23.27% -23.24%  Shidongkou Power 37.19% 37.51% Chongqing  Luohuang 24.13% 24.84% Domestic Power Plant Power generation of 2011 Power generation of 2010 Change Electricity sold for Electricity sold for Change Zhejiang Province  Changxing2 —  Yuhuan 14.20% 14.11% Hubei Province  Enshi Maweigou3 — Hunan Province  Yueyang 84.57% 86.16% Jiangxi Province  Jinggangshan 14.94% 14.79% Fujian Province  Fuzhou 92.06% 91.82% Guangdong Province  Shantou Coal-fired 0.70% 1.14%  Haimen 26.65% 27.37% Yunnan Province  Diandong Energy4 6.26% — —  Yuwang Energy4 -6.02% — — Total 22.03% 22.30% 1. Shandong Zhanhua Co-generation acquired by the Company was included in the Company's consolidated accounts since December 2010. The figures for 2010 represented the power generation and electricity sold in December 2010. 2. Changxing Power Plant in Zhejiang Province had ceased operation. 3. Hubei Enshi Maweigou Power was included in the Company's consolidated accounts since 30 December 2011. 4. The figures representing the power generation of Yunnan Diandong Energy and Yuwang Energy in 2010 were for information only. These figures had not been included in the calculation of the total figures for the Company's power generation in 2010. The accumulated power generation of Tuas Power Limited in Singapore in 2011 accounted for a market share of 26.9% in Singapore, representing an increase of 2.2 percentage points as compared to 24.7% of the same period last year. In addition, the combined cycle extension project of Huaneng Beijing Co-generation Power Plant (in which the Company holds 41% equity interest) with an aggregate generation capacity of 923 MW, the 1x600 MW coal-fired generation unit (Unit No.1) in Shanxi Huaneng Zuoquan Power Plant (in which the Company holds 80% equity interest) and the 1x20 MW generation unit (Unit No.1) of Hunan Yongzhou Xiangqi Hydro Power Plant (which is wholly-owned by the Company) had respectively completed the trial run by end of 2011. In addition, the transaction relating to the Company's acquisition of Hubei Province Enshi City Maweigou Valley Hydro Power Development Co., Ltd. (which is 100% owned by the Company) with an aggregate generation capacity of 15 WW completed on 30 December 2011. The above project and units in aggregate increased the controlled power generation capacity of the Company by 1,558 MW, and the equity-based power generation capacity of the Company by 893.4 MW. As of 31 December 2011, the controlled power generation capacity of the Company increased from 56,419 MW to 57,977 MW, and the equity-based power generation capacity of the Company increased from 52,292.5 MW to 53,185.9 MW. By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Liu Shuyuan (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Beijing, the PRC 11 January 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:January 11, 2012
